Case 2:18-cv-00094-HCM-LRL Document 428 Filed 05/02/20 Page 1 of 3 PageID# 18102



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division

  CENTRIPETAL NETWORKS, INC.,                          )
                                                       )
         Plaintiff,                                    )
                                                       )
  v.                                                   )       Case No. 2:18cv00094-MSD-LRL
                                                       )
  CISCO SYSTEMS, INC.                                  )
                                                       )
         Defendant.                                    )


    CISCO SYSTEMS, INC.’S NOTICE OF ADDITIONAL UNITED STATES PATENT
   AND TRADEMARK OFFICE DECISIONS CONCERNING THE ASSERTED CLAIMS
                       OF CERTAIN PATENTS-IN-SUIT

         Pursuant to the Court’s Order Regarding Discovery of Electronically Stored Information

  dated November 6, 2019 (D.I. 81), Defendant Cisco Systems, Inc.’s (“Cisco”) submits to the

  Court the following Notice of Additional United Stated Patent and Trademark Office (“Patent

  Office”) Decisions Concerning the Asserted Claims of Certain Patents-In-Suit. This notice is a

  further supplement to Centripetal Networks Inc.’s (“Centripetal”) notices dated February 3, 2020

  (D.I. 178) and April 10, 2020 (D.I. 381), and Cisco’s notice dated March 19, 2020 (D.I. 302).

         On March 27, 2020, the Patent Office issued a decision to re-examine Asserted Claims 63

  and 77 of U.S. Patent No. 9,137,205 (the “’205 Patent”) on the basis that the Patent Trial and

  Appeal Board’s (“Board”) Final Written Decisions invalidating the non-asserted claims of the

  same patent (as reported in D.I. 302) raised a substantial question as to whether the Asserted

  Claims are also invalid. On May 1, 2020, the Patent Office issued a decision to re-examine

  Asserted Claims 18 and 19 of U.S. Patent No. 9,686,193 (the “’193 Patent”) on the basis that the

  Board’s Final Written Decisions invalidating all of the claims of two patents that share the

  identical disclosure and drawings as the ’193 Patent (U.S. Patent Nos. 9,124,552 and 9,160,713,
Case 2:18-cv-00094-HCM-LRL Document 428 Filed 05/02/20 Page 2 of 3 PageID# 18103



  as reported in D.I. 178) raised a substantial question as to whether the Asserted Claims of the

  ’193 Patent are also invalid.

         The Board is expected to issue a Final Written Decision on the claims of the remaining

  patent on which the Board instituted Inter Partes Review (“IPR”) proceedings (U.S. Patent No.

  9,413,722) on or before May 20, 2020.

                                                       CISCO SYSTEMS, INC.


                                                       By            /s/
                                                               Of Counsel

  Dabney J. Carr, IV, VSB No. 28679
  TROUTMAN SANDERS LLP
  P. O. Box 1122
  Richmond, Virginia 23218-1122
  Telephone: (804) 697-1200
  Facsimile: (804) 697-1339
  dabney.carr@troutmansanders.com

  Neil H. MacBride, VSB No. 79883
  DAVIS POLK & WARDWELL LLP
  901 15th Street, NW
  Washington, DC 20005
  Telephone: (202) 962-7000
  Facsimile: (202) 962-7111
  neil.macbride@davispolk.com

  Louis N. Jameson (admitted pro hac vice)
  Matthew C. Gaudet (admitted pro hac vice)
  John R. Gibson, VSB No. 72968
  Jennifer H. Forte (admitted pro hac vice)
  DUANE MORRIS, LLP
  1075 Peachtree Street, N.E., Suite 2000
  Atlanta, Georgia 30309-3929
  Telephone: (404) 253-6900
  Facsimile: (404) 253-6901
  wjameson@duanemorris.com
  jrgibson@duanemorris.com
  jhforte@duanemorris.com




                                                   2
Case 2:18-cv-00094-HCM-LRL Document 428 Filed 05/02/20 Page 3 of 3 PageID# 18104



  Joseph A. Powers (admitted pro hac vice)
  DUANE MORRIS, LLP
  30 South 17th Street
  Philadelphia, PA 19103-4196
  Telephone: (215) 979-1000
  Facsimile: (215) 689-3797
  japowers@duanemorris.com

  Nicole E. Grigg (formerly Johnson)
  (admitted pro hac vice)
  DUANE MORRIS, LLP
  2475 Hanover Street
  Palo Alto, CA 94304-1194
  Telephone: (650) 847-4150
  Facsimile: (650) 618-2713
  NEGrigg@duanemorris.com

  Christopher J. Tyson, VSB No. 81553
  DUANE MORRIS, LLP
  505 9th Street, N.W., Suite 1000
  Washington, DC 20004-2166
  Telephone: (202) 776 7851
  Facsimile: (202) 478 2620
  cjtyson@duanemorris.com

  Counsel for Defendant Cisco Systems, Inc.




                                              3
